Citation Nr: 0105451	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  92-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963 and from July 1965 to July 1968.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1991 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in March 1994 for further 
development.  In an April 1996 decision, the Board denied the 
veteran's claim of service connection for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  In a March 1997 
decision, the Court vacated the April 1996 Board decision and 
remanded it for further development.  

The Board remanded the claim in February 1998.

REMAND

In remanding the case in February 1998, the Board noted that 
the Court had expressed concern that the VA examinations 
conducted to date were inadequate in that they did not 
provide sufficient information to adjudicate the claim.  
Specifically, the most recent VA examination did not discuss 
relevant treatment of offer a definitive diagnosis.  

It was also noted that additional efforts were required to 
corroborate or rule out stressors that have been alleged by 
the veteran.  Although VA had attempted to verify the alleged 
stressors, the Court pointed out that VA had not provided 
sufficient detail in the information requests, nor had it 
exhausted all available resources which might support the 
veteran's claim.  

It was contemplated that a VA psychiatric examination 
conducted on remand would include an opinion as to whether 
the veteran had PTSD as a result of a verified stressor that 
occurred coincident with his military service.  The RO was 
directed to specify the stressor or stressors that it had 
determined to be verifiable prior to the examination.  That 
was not done in this case.  While the report of a December 
1999 VA examination included an opinion that the veteran 
suffers PTSD, the examiners did not specify the verified 
stressor that caused the disorder or the evidence relied upon 
on making the diagnosis.  As such, another examination is 
required.  

The Board also finds that the RO's attempts to verify the 
veteran's alleged stressors have been inadequate.  Although 
the RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), the request was limited to 
verifying whether an individual (identified by the last name 
"Dalton," with various first names) whom the veteran 
identified as being involved in an alleged stressful event 
was killed in action.  In a May 1999 response, the USASCRUR 
reported that the causalities reported by the veteran were 
noted in available records; however, the USASCRUR was unable 
to confirm that the veteran was a witness to any of those 
deaths.  The February 1998 Board remand did not include 
specific instructions to determine whether the veteran 
witnessed the alleged event, but requested that it be 
determined whether the causalities occurred in positions at 
or near the veteran's assigned location.  The May 1999 
USASCRUR response is unclear as to that point.  

The Board also noted that other development directed by the 
Court involved obtaining Morning Reports, unit histories and 
similar forms of evidence through the National Archives and 
Records Administration (NARA).  It does not appear that the 
RO has attempted to obtain these records.  The May 1999 
USASCRUR response included a citation to Morning Reports, but 
that reference appeared to be in connection with verifying 
additional casualties reported by the veteran.  

A review of the Morning Reports is necessary in this case 
because the veteran has reported that he sustained shrapnel 
wounds to the left thigh and left heel while performing 
combat-type operations during service.  A VA examination 
conducted subsequent to the most recent Board remand included 
a diagnosis of history of shrapnel wound injury to the left 
thigh and left heel while in Vietnam, with resultant scars; 
however, the examiner did not offer any rationale for that 
opinion, nor was there any reference to specific information 
in the claims folder.  This is particularly significant in 
light of the results of the appellant's January 1968 
separation examination and October 1969 physical examination 
at Western State Hospital, each of which found his skin to be 
normal.  Although available records do not include official 
documentation supporting the veteran's assertions regarding 
the shrapnel wounds, such information possibly may be 
obtained in Morning Reports.  An April 1995 response from the 
USASCRUR's predecessor noted that Morning Reports can be used 
to verify daily personnel actions, including transfers or 
wounded in action, and indicated that those records could be 
requested from the NARA.  As such, the RO must attempt to 
obtain those records.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

While the Board finds that another remand is necessary, it is 
also aware that VA's duty to assist is not a one-way street.  
If the veteran wishes help, he cannot passively wait for it 
in those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  In correspondence dated in July 1998 and 
June 1999, the RO contacted the veteran and asked that he 
provide more specific information necessary to develop his 
claim.  To date, there has been no response to either letter.  
On remand, the RO should again request that the veteran 
submit information necessary to facilitate development of his 
claim.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998); Smith v. Gober, No. 99-
1471, slip op. at 3 (U.S. Vet. App. Dec. 4, 2000).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
and request that he identify any 
additional medical records which have not 
been made part of his claims folder.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran's statement should include such 
detail as the dates (within 7 days), 
precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  

The veteran is hereby informed that the 
Court has held that asking him to provide 
the underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood.

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service personnel documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  The USASCRUR should be asked to 
attempt to verify each and every claimed 
incident and any indication of the 
veteran's involvement therein.  The 
USASCRUR should specifically state in 
writing whether Second Lieutenant Edward 
Dalton, USA; Private First Class John M. 
Dalton, USA; and/or Specialist Fourth 
Class Major Dalton, Jr., were killed at a 
position located at or near the veteran's 
unit when it was at Cam Ranh Bay.  This 
development must be undertaken even if 
the veteran fails to provide any 
additional information concerning his 
claimed stressors.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The appellant must then be 
given an opportunity to respond.

4.  The RO should contact the National 
Archives and Records Administration 
(NARA) and ask that facility to search 
for "Morning Reports" (DA Form 1) for 
the months in which the veteran has 
claimed a combat stressor.  The request 
should include the veteran's unit 
designations at the company and battalion 
levels, or their equivalent.  Any 
information received must be associated 
with the claims folder.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

5.  Following the receipt of responses 
from the USASCRUR and NARA and the 
completion of any additional development 
suggested by those offices, the RO should 
formally determine whether the veteran 
engaged in combat with the enemy.  In 
addition, the RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

6.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to ascertain the nature and etiology of 
all current psychopathology.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review and all indicated testing should 
be conducted.  The RO must provide the 
examiner with the summary of any verified 
stressor and the examiner must be 
instructed that only these verified, 
corroborated events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  THE 
EXAMINER MUST IDENTIFY THE SPECIFIC 
VERIFIED STRESSOR(S) THAT CAUSED ANY 
DIAGNOSED PTSD AND SPECIFY THE EVIDENCE 
RELIED UPON TO DETERMINE THE EXISTENCE OF 
A VERIFIED STRESSOR.  If any other 
psychiatric disorder is diagnosed, the 
examiner should offer an opinion whether 
it is at least as likely as not that the 
disorder is related to service.  A 
complete rationale for all opinions 
expressed must be provided.  

7.  The veteran should also be afforded 
an appropriate VA examination in order to 
determine whether it is at least as 
likely as not that he sustained shrapnel 
wounds to his left thigh and left heel 
during service.  The claims folder must 
be made available to the examiner and all 
indicated tests, studies and evaluations 
should be performed.  Based on the 
examination and study of the case, the 
examiner is requested to offer an opinion 
any to whether it is at least as likely 
as not that any currently demonstrated 
disability affecting the left thigh 
and/or left heel is etiologically related 
to the veteran's military service.  A 
complete rationale for all opinions 
expressed must be provided, with 
reference to specific evidence supporting 
each finding made in the claims folder.  

8.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also must be 
considered.  

10.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


